DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on January 6, 2022 has been entered and made of record.  

Response to Amendment
Claims 1 and 12 have been amended.  Claims 1-20 remain pending in the application.  

Response to Arguments
The Examiner addresses Applicant’s Remarks filed January 6, 2022.  

On page 6 to page 7 of Applicant’s Remarks, Applicant argues that the claims objection(s) set forth in the most recent Office Action should be withdrawn in view of the amended claims.  Applicant also argues that the claim rejections under 35 U.S.C. §112 should be withdrawn in view of the amended claims.  Furthermore, Applicant argues that the claim rejections under 35 U.S.C. §101 should be withdrawn in view of the amended claims.  



Information Disclosure Statement
The Information Disclosure Statement (IDS) that was submitted on 25 October 2021, and the reference(s) cited therein, are being considered by the Examiner.  

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1, 8, and 12, the prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “select[ing] and stor[ing] a root Key Block Protection Key (KBPK) in [a] trusted domain” (claims 1 and 12), or “loading a class Keyblock Protection Key (KBPK) MAC; verifying the class KBPK MAC; trusting the class Key Blocks MAC” (claim 8), within the scope and context of the claimed invention(s).  

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
February 12, 2022